Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-21-00496-CR

                                  Jonathan Andrew BRUECKEL,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 399th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2020CR9293W
                             Honorable Frank J. Castro, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: December 22, 2021

APPEAL DISMISSED FOR LACK OF JURISDICTION

           The trial court suspended appellant’s sentence on September 30, 2020, and placed him on

community supervision.         The trial court signed orders amending appellant’s community

supervision on June 29, 2021 and on August 31, 2021. Appellant filed a pro se notice of appeal

on November 5, 2021, in which he refers to the June 29, 2021, order. Assuming without deciding

the June 29, 2021 order is an appealable order and because appellant did not file a motion for new

trial, his notice of appeal was due on July 29, 2021. TEX. R. APP. P. 26.2(a)(1).
                                                                                     04-21-00496-CR


       “A timely notice of appeal is necessary to invoke the jurisdiction of this Court.” Taylor v.

State, 424 S.W.3d 39, 43 (Tex. Crim. App. 2014). “A defendant’s notice of appeal is timely if

filed within thirty days after the day sentence is imposed or suspended, or within ninety days after

sentencing if the defendant timely files a motion for new trial.” Id. (citing TEX. R. APP. P.

26.2(a)(1)). Because appellant did not timely file a notice of appeal, it appeared we lack

jurisdiction over this appeal. Therefore, on November 16, 2021, we ordered appellant to show

cause in writing, no later than November 30, 2021, why this appeal should not be dismissed for

lack of jurisdiction. Our order cautioned appellant that if he failed to respond by November 30,

2021, this appeal would be dismissed.

       Appellant has not responded; therefore, we dismiss this appeal for lack of jurisdiction.

                                                 PER CURIAM

Do not publish




                                                -2-